Exhibit 99.1 Foresight Energy LP Announces Full-Year and Fourth Quarter 2015 Results Full-Year 2015 Highlights: · Production of 20.1 million tons · Sales volumes of 21.9 million tons · Coal sales revenue of $979.2 million · Adjusted EBITDA of $338.4 million · Cash Flows from Operations of $200.4 million ST. LOUIS, Missouri—(BUSINESS WIRE)—March 15, 2016—Foresight Energy LP (NYSE: FELP) today reported financial and operating results for the full-year 2015, which includes coal sales revenues of $979.2 million, a net loss attributable to limited partner units of $39.5 million, Adjusted EBITDA of $338.4 million and cash flows from operations of $200.4 million. Impacting our results for 2015 was an 11.3% decrease in coal sales prices compared to 2014, offset by a $45.7 million benefit related to gains on our commodity derivative contracts. Also impacting our net loss were increased costs at our operations including both the direct and indirect costs incurred to extinguish the fire at our Hillsboro mine in connection with efforts to restore production, $21.4 million of transition and reorganization costs related to the Murray transaction and $12.6 million of asset impairment charges. Update on Debt Defaults As reported previously, on December 4, 2015, the Delaware Court of Chancery issued a memorandum opinion concluding, among other things, that certain transactions with Murray Energy resulted in a “change of control” under the 2021 Senior Notes indenture (the “Notes”) and that an event of default occurred when we failed to offer to purchase the Notes. Currently, we are negotiating an out-of-court restructuring with certain holders of the Notes and our other creditors. We have entered into forbearance agreements with respect to the Notes as well as the lenders under our securitization program. Under these agreements, the Noteholders and lenders have agreed to forbear from exercising certain rights and remedies to which they may be entitled. Both of these agreements remain in effect through March 15, 2016, unless extended by the respective parties. We have not entered into forbearance agreements with the lenders under our Credit Agreement or the lenders under our equipment financing arrangements or capital lease obligations. The lenders under these facilities may exercise any remedies available to them at any time. As disclosed in our Annual Report on Form 10-K filed today, other events of default with respect to our Notes and other debt agreements have occurred or may occur in the future, and we may be unable to reach an agreement on the terms of an out-of-court restructuring with our Noteholders and other lenders. Please read our Annual Report on Form 10-K for additional information about our current position, including risks and uncertainties about any agreement or failure to reach an agreement with our creditors. Our auditor’s opinion in connection with our 2015 financial statements includes an explanatory paragraph regarding the uncertainty of the Partnership’s ability to continue as a “going concern” which will result in an additional default under the terms of the Credit Agreement as well as the 2021 Senior Notes, Foresight Receivables LLC’s securitization agreement and the credit agreements governing certain equipment financings of certain of our other subsidiaries, because these agreements require delivery of financial statements without an explanatory paragraph regarding the uncertainty of the Partnership’s ability to continue as a “going concern.” If an agreement on the terms of an out-of-court restructuring is not reached with our Noteholders and other lenders, it may be necessary for us to file a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code in order to implement a restructuring, or our creditors could force us into an involuntary bankruptcy. If a plan of reorganization is implemented in a bankruptcy proceeding, it is likely that our equity holders would be entitled to little or no recovery, and their claims and interests would be canceled for little or no consideration. 1 Distributions & Outlook FELP announced that the Board of Directors has suspended its quarterly distribution to unitholders. FELP is also suspending guidance for 2016 pending an outcome in the negotiation with its lenders. Consolidated Financial Results Year Ended December 31, 2015 Compared to Year Ended December 31, 2014 Coal sales were $979.2 million for 2015 compared to $1,109.4 million for 2014. Coal sales decreased $130.2 million from the prior year primarily due to a decline in coal sales realization per ton sold of $5.71. The decline in coal sales realization was due to a decline in realization per ton on both our domestic and international sales driven by weak coal market conditions. The decline in tons sold to the international market resulted in a corresponding decline in transportation expense during the current year, therefore, the netback to mine realization per ton sold decreased to a lesser extent than the coal sales realization per ton sold. Cost of coal produced was $509.2 million for 2015 compared to $449.9 million for 2014. The increase in cost of coal produced during the current year was driven by a $2.87 per ton increase in cash cost per ton sold. The impact of the Hillsboro mine combustion event and increased costs at our Williamson and Sugar Camp operations primarily accounted for the increase. The direct costs incurred during 2015 in connection with our efforts to extinguish the fire and restore production at our Hillsboro mine was $20.2 million and the indirect impact of incurring salary and overhead costs at this mine without any corresponding production was $10.6 million. The higher cash cost per ton sold at our Williamson and Sugar Camp operations was driven by higher repairs, maintenance and longwall costs during 2015. Transportation expense for 2015 declined $49.4 million, or $2.21 per ton sold, from 2014 due to a 19.4% decline in international sales volumes as well as lower charges during 2015 for shortfalls against contractual minimum volume requirements. Depreciation, depletion and amortization expense was $195.4 million for 2015 compared to $169.8 million for 2014. The increase of $25.6 million was primarily due to the second longwall at our Sugar Camp complex coming out of development in June 2014 and from a reduction of coal inventory during 2015. During 2015 and 2014, we recorded an impairment charge of $11.6million and $34.7million, respectively, related to certain Hillsboro prepaid royalties which we determined recoupment was improbable and during 2015 we also recorded a $1.0 million charge to write-off the remaining deferred longwall costs for Hillsboro’s current longwall panel, which is being abandoned as a result of the mine fire. Transition and reorganization costs were $21.4 million for 2015. As part of the Murray Energy transaction, Foresight entered into a management services agreement with Murray Energy with the intent of optimizing and reorganizing certain corporate administrative functions and generating synergies between the two companies through the elimination of headcount and duplicate selling, general and administrative costs. Three Months Ended December 31, 2015 Compared to Three Months Ended December 31, 2014 Coal sales were $239.2 million for the three months ended December 31, 2015 compared to $300.0 million for the prior year period due to a decline of nearly 0.4 million tons sold as well as a reduction in coal sales realization of $7.50 per ton. The decline in coal sales realization was due to a decline in realization per ton on both domestic and international sales driven by weak market conditions. Costs of coal produced was $148.4 million for the three months ended December 31, 2015 compared to $126.8 million for the three months ended December 31, 2014. The cost of coal produced during the current period was driven by a $6.42 per ton increase in cash cost per ton sold. Direct and indirect costs related to the Hillsboro combustion event negatively influenced cost per ton by $3.05 in the current quarter. Lower production volumes in the current quarter compared to the prior year period resulted in lower fixed cost absorption and higher per ton costs in the period. Forward-Looking Statements This press release contains “forward-looking” statements within the meaning of the federal securities laws. These statements contain words such as “possible,” “intend,” “will,” “if” and “expect” and can be impacted by numerous factors, including risks relating to the securities markets, the impact of adverse market conditions affecting business of the Partnership, adverse changes in laws including with respect to tax and regulatory matters and other risks. There can be no assurance that actual results will not differ from those expected by management of the Partnership. Specifically, the Partnership continues to experience substantial financial, business, 2 operational and reputational risks that threaten its ability to continue as a going concern and could materially effect its present expectations or projections. Known material factors that could cause actual results to differ from those in the forward-looking statements are described in Part I, “Item 1A. Risk Factors” of the Partnership’s Annual Report on Form 10-K filed on March 15, 2016. The Partnership undertakes no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur, or which the Partnership becomes aware of, after the date hereof. Non-GAAP Financial Measures Adjusted EBITDA and distributable cash flow (“DCF”) are non-GAAP supplemental financial measures that management and external users of the Partnership’s consolidated financial statements, such as industry analysts, investors, lenders and rating agencies, may use to assess: · the Partnership’s operating performance as compared to other publicly traded partnerships, without regard to historical cost basis or, in the case of Adjusted EBITDA, financing methods; · the ability of the Partnership’s assets to generate sufficient cash flow to make distributions to its unitholders; · the Partnership’s ability to incur and service debt and fund capital expenditures; and · the viability of acquisitions and other capital expenditure projects and the returns on investment of various expansion and growth opportunities. We define Adjusted EBITDA as net income (loss) attributable to controlling interests before interest, income taxes, depreciation, depletion, amortization and accretion. Adjusted EBITDA is also adjusted for equity-based compensation, unrealized gains or losses on derivatives, early debt extinguishment costs and material nonrecurring or other items which may not reflect the trend of future results. We define DCF as Adjusted EBITDA less cash interest expense, net and estimated maintenance capital expenditures, plus returns on our direct financing lease and contractual override arrangements. We believe that the presentation of Adjusted EBITDA and DCF provides useful information to investors in assessing the Partnership’s financial condition and results of operations. Adjusted EBITDA and DCF should not be considered alternatives to net income, operating income, or any other measure of financial performance presented in accordance with U.S. GAAP, nor should Adjusted EBITDA and DCF be considered alternatives to operating surplus, adjusted operating surplus or other definitions in the Partnership’s partnership agreement. Adjusted EBITDA and DCF have important limitations as analytical tools because they exclude some but not all items that affect net income. Additionally, because Adjusted EBITDA and DCF may be defined differently by other companies in the industry, and the Partnership’s definition of Adjusted EBITDA and DCF may not be comparable to similarly titled measures of other companies, thereby diminishing their utility. For a reconciliation of these non-U.S. GAAP measures to their most directly comparable U.S. GAAP financial measure, please see the table below. About Foresight Energy LP Foresight Energy LP is a leading producer and marketer of thermal coal controlling over 3 billion tons of coal reserves in the Illinois Basin. Foresight currently owns four mining complexes (Williamson, Sugar Camp, Hillsboro and Macoupin), with four longwall systems, and the Sitran river terminal on the Ohio River. Foresight’s operations are strategically located near multiple rail and river transportation access points, providing transportation cost certainty and flexibility to direct shipments to the domestic and international markets. Contact Foresight Energy LP Gary M. Broadbent
